[Cite as Evans v. Avon, 2016-Ohio-5460.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

JACOB EVANS                                          C.A. No.     15CA010879

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CITY OF AVON, et al.                                 COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellants                                   CASE No.   15-CV-185348

                                DECISION AND JOURNAL ENTRY

Dated: August 22, 2016



        SCHAFER, Judge.

        {¶1}     Defendants-Appellants, the City of Avon (“Avon”) and William Logan, appeal

the judgment of the Lorain County Court of Common Pleas declaring Ordinance 113-14 to be

illegal and granting Plaintiff-Appellee, Jacob Evans’, motion for injunctive relief. For the

reasons set forth below, we affirm.

                                                I.

        {¶2}     This appeal concerns the legality of Ordinance 113-14, which Avon adopted on

October 15, 2014.

        {¶3}     In 1967, the General Assembly enacted former R.C. 5739.02(C)1 (the “1967

Law”), which permitted municipalities and townships to levy up to a 3% excise tax on lodging.

Subsequently, in 1979, the General Assembly enacted former R.C. 5739.0242 (the “1980 Law”),

which permitted counties to enact a permissive excise tax of up to 3% on lodging. See R.C.


        1
            Former R.C. 5739.02(C) has since been renumbered as R.C. 5739.08.
        2
            Former R.C. 5739.024 has since been renumbered as R.C. 5739.09.
                                                2


5739.09; former R.C. 5739.024(A). The 1980 Law provided counties with an exclusive six-

month window to enact the lodging tax from January 1, 1980, to July 1, 1980. See Former R.C.

5739.024(A). If a county failed to enact such a tax by July 1, 1980, the 1980 Law permitted

municipalities and townships to enact up to a 3% lodging tax of their own.3 Former R.C.

5739.024(B). However, counties were still permitted to enact a lodging tax after July 1, 1980,

but only if no municipality or township that is wholly or partially located within that county had

yet enacted its own lodging tax pursuant to the 1980 Law. See former R.C. 5739.024(A). The

1980 Law did not affect the ability of municipalities and townships to enact an initial lodging tax

under the 1967 Law. Former R.C. 5739.02(C)(2).

       {¶4}    On April 29, 1983, Lorain County adopted Resolution 83-429, which

implemented a 3% lodging tax pursuant to the 1980 Law. Although Lorain County adopted

Resolution 83-429 outside of the six-month window provided under the 1980 Law, no

municipality or township within Lorain County had yet adopted its own lodging tax under the

1980 Law. Resolution 83-429 remains in effect to the present day.

       {¶5}    On June 28, 1999, Avon adopted Ordinance 108-99, which was codified in

A.C.O. § 886.03. Specifically, A.C.O. § 886.03 levies a 3% excise tax on all hotel and motel

lodging within Avon and its legality is not disputed.        However, in 2014, Avon adopted

Ordinance 113-14, the ordinance at issue in this matter. Ordinance 113-14 amended A.C.O. §

886.03 by levying a 3% excise tax on lodging pursuant to the 1980 Law (R.C. 5739.09(B)),

which is in addition to the 3% lodging tax that Avon had previously enacted pursuant to the 1967

Law.



       3
         This tax is in addition to any lodging tax that the municipality or township may have
already enacted pursuant to the 1967 Law.
                                                 3


          {¶6}   On January 7, 2015, Evans4 filed the present lawsuit in the Lorain County Court

of Common Pleas against Avon and the city’s finance director, William Logan. In his complaint,

Evans asserts that the additional 3% lodging tax contained in Ordinance 113-14 is illegal as

violative of R.C. 5739.09(B)(1), a subsection of the 1980 Law. Evans’ complaint sought a

declaratory judgment stating that the additional 3% lodging tax contained in Ordinance 113-14 is

unlawful and may not be collected by Avon. Evans also sought a preliminary and permanent

injunction enjoining Avon or the city’s agents from collecting the tax imposed by Ordinance

113-14. Appellees’ answer denies that Ordinance 113-14 is illegal. Appellees also filed an

opposition brief to Evans’ motion for injunctive relief.

          {¶7}   On July 8, 2015, the trial court held a hearing on Evans’ motions for declaratory

and injunctive relief, in addition to several other pending motions. On September 29, 2015, the

trial court issued a judgment entry finding that Ordinance 113-14 “conflicts with R.C.

5739.09(A)(1)/(B)(1).” Thus, the trial court declared Ordinance 113-14 to be illegal and granted

Evans’ motion for a preliminary and permanent injunction, thus prohibiting Avon or Avon’s

agents from enforcing the additional 3% lodging tax under said ordinance. The trial court

subsequently stayed its decision granting the permanent injunction pending the resolution of the

appellate process.

          {¶8}   Avon filed this timely appeal and raises one assignment of error for this Court’s

review.




          4
         Evans is the vice president and general counsel of the Craig Group, which represents the
Ohio Association of Convention and Visitors Bureaus. Per the filing of his complaint, Evans
planned to spend one or more nights in a hotel located within Avon, Ohio.
                                                   4


                                                  II.

                                        Assignment of Error

       The trial court erred in finding that the City of Avon’s additional 3% lodging
       tax to fund a newly established Visitors Bureau is illegal and may not be
       collected by the City of Avon or by [the] Finance Director [], or by any
       applicable representative of the city.

       {¶9}       In its sole assignment of error, Appellees argue that the trial court erred both by

finding that the additional 3% lodging tax contained in Ordinance 113-14 violates R.C.

5739.09(B)(1) and by granting Evans’ motion for injunctive relief. Appellees advance two

arguments in support of their assignment of error. First, Appellees argue that the plain language

of the statute permits Avon to levy the addition 3% lodging tax. Secondly, Appellees argue that

Avon’s additional 3% lodging tax is a lawful exercise of its Home Rule authority. We disagree

on both points.

                             A. Avon’s Statutory Construction Argument

       {¶10} R.C. 5739.09(B)(1) provides in pertinent part:

       The legislative authority of a municipal corporation or the board of trustees of a
       township that is not wholly or partly located in a county that has in effect a
       resolution levying an excise tax pursuant to division (A)(1) of this section may, by
       ordinance or resolution, levy an excise tax not to exceed three per cent on
       transactions by which lodging by a hotel is or is to be furnished to transient
       guests.

(Emphasis added). The parties dispute how this statute is to be interpreted. Specifically, the

parties dispute which antecedent(s) is/are modified by the qualifying phrase “that is not wholly

or partly located in a county that has in effect a resolution levying an excise tax pursuant to

division (A)(1) of this section.” Avon asks this Court to apply “the last-antecedent rule” of

construction and determine that this disputed phrase solely qualifies the word “township.” Such

an interpretation would mean that municipal corporations, such as Avon, are permitted to levy an
                                                5


additional lodging tax under the 1980 Law regardless of whether the county in which that

municipality is wholly or partially located has previously adopted such a tax pursuant to the

same law. On the other hand, Evans argues that the phrase in question qualifies all antecedents,

which in this statute includes both municipal corporations and townships. Evans’ interpretation

would mean that municipal corporations and townships are both foreclosed from levying an

additional lodging tax under the 1980 Law once the county properly enacts such a tax under the

1980 Law.

       {¶11} “Issues of statutory interpretation present a question of law; thus, we do not give

deference to the trial court’s determination in such matters.” State v. Cruise, 185 Ohio App. 3d
230, 2009–Ohio–6795, ¶ 5 (9th Dist.), citing Donnelly v. Kashnier, 9th Dist. Medina No.

02CA0051–M, 2003–Ohio–639, ¶ 26, citing State v. Wheeling Lake Erie Ry. Co., 9th Dist.

Medina No. 3214–M, 2002 WL 389056, *3 (Mar. 13, 2002). “[W]here the language of a statute

is clear and unambiguous, it is the duty of the court to enforce the statute as written, making

neither additions to the statute nor subtractions therefrom.” Id., quoting Hubbard v. Canton City

School Bd. of Edn., 97 Ohio St. 3d 451, 2002–Ohio–6718, ¶ 14. “If it is ambiguous, we must

then interpret the statute to determine the General Assembly’s intent. If it is not ambiguous, then

we need not interpret it; we must simply apply it.” Id., quoting State v. Hairston, 101 Ohio St. 3d
308, 2004–Ohio–969, ¶ 13.

       {¶12} Pursuant to R.C. 1.42, words and phrases shall be read in context and construed

according to the rules of grammar and common usage. “The ‘last antecedent’ rule of grammar

provides that referential and qualifying words and phrases, where no contrary intention appears,

refer solely to the last antecedent.” State v. Marshall, 8th Dist. Cuyahoga No. 100736, 2015-

Ohio-2511, *9, citing Safeco Ins. Co. v. Motorists Mut. Ins. Co., 8th Dist. Cuyahoga No. 86124,
                                                6


2006-Ohio-2063, ¶ 18. “Thus, if there is contrary evidence that demonstrates that a qualifying

phrase was intended to apply to more than the term immediately preceding it, we will not apply

the last-antecedent rule so as to contravene that intent.” Wohl v. Swinney, 118 Ohio St. 3d 277,

2008-Ohio-2334, ¶ 13 (holding that the last-antecedent rule did not apply since the definition of

“insured” within the uninsured motorist portion of an insurance policy was clear and

unambiguous).

       {¶13} Here, after careful consideration, we determine that the qualifying phrase at issue

in R.C. 5739.09(B)(1) applies to both townships and corporate municipalities. As such, we

determine that the additional 3% lodging tax contained in Avon Ordinance 113-14 violates R.C.

5739.09(B)(1). We reach this conclusion by considering R.C. 5739.09 in its entirety. Reading

both R.C. 5739.09(A)(1) and (B)(1) together, it is clear that the General Assembly established a

statutory scheme intent on avoiding double taxation. 2013 Ohio Atty.Gen.Ops. No. 2013-010, at

*3. “That is, each transaction by which lodging is furnished to a transient guest is to be taxed no

more than once under R.C. 5739.09(A)(1) and (B)(1).”           Id.   Thus, a transient guest in a

municipal corporation or township will never be subject to a lodging tax under both divisions

(A)(1) and (B)(1) of the statute. See id.

       {¶14} Avon argues that the qualifying phrase at issue refers solely to townships, but not

to municipal corporations. Such an interpretation would permit municipal corporations, such as

Avon, to levy an additional lodging tax under R.C. 5739.09(A)(1) without regard to whether the

county has already levied such a tax under R.C. 5739.09.                 However, provided the

aforementioned statutory scheme, Avon’s interpretation of R.C. 5739.09(B)(1) must be rejected.

If adopted, Avon’s interpretation would allow corporate municipalities and counties to both tax
                                                  7


transient guests under the 1980 Law, thus frustrating the clear and orderly scheme contemplated

by the General Assembly.

       {¶15} Avon also argues that its interpretation of R.C. 5739.09(B)(1) makes sense

provided the numerous ways in which the Ohio Revised Code differentiates between corporate

municipalities and townships. While Avon is correct that the Revised Code often distinguishes

between corporate municipalities and townships, Avon has failed to explain, and we fail to see,

anything within R.C. 5739.09 indicating that the legislature sought to treat corporate

municipalities and townships differently for purposes of levying a lodging tax under the 1980

Law.

       {¶16} Lastly, the statute’s legislative history and stated purpose lead us to the same

conclusion that Avon’s interpretation of R.C. 5739.09(B)(1) is misplaced. When H.B. 355 was

enacted in 1979, the preamble stated that R.C. 5739.024 (the predecessor statute to R.C.

5739.09) was being enacted, in part, to “permit either the county or municipalities and townships

in the county to levy an excise tax not to exceed three per cent on lodging furnished to transient

guests * * *.” (Emphasis added). Am.Sub. H.B. No. 355, 138 Ohio Laws, Part II, 2612. See

also Legislative Summary of Enactment of Am.Sub.H.B. No. 355 (as reported by S. Ways and

Means) (“Just as a municipality or township would be prohibited from levying the additional tax

if the county in which it is located already has the tax in effect, on or after July 1, 1980, a county

would be prohibited from levying the tax if any municipality or township in the county already

has the additional tax in place.”). Thus, the General Assembly intended for only one political

entity to levy a lodging tax under the 1980 Law. Because evidence exists demonstrating that the

qualifying phrase within R.C. 5739.09(B)(1) is intended to apply to more than the term
                                                 8


immediately preceding it, we need not apply the last-antecedent rule so as to contravene that

intent. See Wohl, 118 Ohio St. 3d 277, 2008-Ohio-2334, at ¶ 13.

                                 B. Avon’s Home Rule Argument

       {¶17} Avon argues in the alternative that the additional 3% lodging tax contained in

Ordinance 113-14 is a lawful exercise of its authority under the Ohio Constitution’s Home Rule

Amendment.

       {¶18} Section 3, Article XVIII of the Ohio Constitution, the Home Rule Amendment,

provides that “[m]unicipalities shall have authority to exercise all powers of local self-

government and to adopt and enforce within their limits such local police, sanitary and similar

regulations, as are not in conflict with general laws.” “[T]he grant of authority to exercise all

powers of local government includes the power of taxation.”           Cincinnati Bell Tel. Co. v.

Cincinnati, 81 Ohio St. 3d 599, 602 (1998), quoting State ex rel. Zielonka v. Carrel, 99 Ohio St.
220, 227 (1919).     However, while municipal governments have plenary taxing power, the

General Assembly has the authority to impose specific limits on that power. Cincinnati Bell at

602; see also Gesler v. Worthington Income Tax Bd. of Appeals, 138 Ohio St. 3d 76, 2013-Ohio-

4986, ¶ 17, 21. Moreover, the Supreme Court of Ohio has held that “the state’s power to

preempt must be exercised by express provision” and that preemption will not be implied

“merely by virtue of the state’s entering a particular area of taxation itself.” Panther II Transp.,

Inc. v. Seville Bd. of Income Tax Rev., 138 Ohio St. 3d 495, 2014-Ohio-1011, ¶ 11, citing

Cincinnati Bell at 605.

       {¶19} Here, we determine that R.C. 5739.09 explicitly preempts Ordinance 113-14. As

discussed earlier in this opinion, R.C. 5739.09’s statutory scheme operates in such a manner that

makes it impossible for Avon and Lorain County to both levy a lodging tax under the 1980 Law.
                                                9


Specifically, R.C. 5739.09(B)(1) states that a municipal corporation or township may only levy a

lodging tax under R.C. 5739.09 if that respective corporate municipality or township “is not

wholly or partly located in a county that has in effect a resolution levying an excise tax pursuant

to [R.C. 5739.09(A)(1)] * * *.” It is undisputed that Lorain County properly enacted a lodging

tax under R.C. 5739.09 in 1983. As such, Ordinance 113-14 must give way to the clear dictates

of R.C. 5739.09, which expressly prohibits corporate municipalities like Avon from

implementing an additional lodging tax under the 1980 Law.            Thus, because the General

Assembly has forbidden corporate municipalities and townships from levying a lodging tax

under the 1980 Law once the county has already done so, we determine that Ordinance 113-14

was not a lawful exercise of Avon’s Home Rule authority.

                                           C. Summation

        {¶20} For the reasons articulated within this opinion, we conclude that the additional

excise tax contained in Avon’s Ordinance 113-14 is illegal as violative of R.C. 5739.09(B)(1).

We further conclude that Ordinance 113-14 is not a lawful exercise of Avon’s Home Rule

authority. As such, we determine that the trial court did not err by finding that the additional

lodging tax contained in Ordinance 113-14 is illegal and by granting Evans’ motion for

injunctive relief.

        {¶21} Accordingly, Avon’s assignment of error is overruled.

                                               III.

        {¶22} With Avon’s sole assignment of error having been overruled, the judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.
                                                10




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



MOORE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

JOHN A. GASIOR, Law Director, and ANTHONY F. STRINGER, Assistant Law Director, for
Appellants.

FELIX C. WADE, JEREMY M. GRAYEM, and DANIEL M. ANDERSON, Attorneys at Law,
for Appellee.